DETAILED ACTION

Introduction

1.	This Office Action is in response to the application filed on 10/12/2020. Claims 1-20 are pending and are examined below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement

2.	The Information Statement (IDS) filed on 12/01/2021 has been accepted and considered in this office action and is in compliance with the provisions of 37 CFR 1.97.

Priority

3.	The Applicants priority to U.S. Provisional Application # 61/994022, filed May 15, 2014, has been accepted and considered in this office action. 




Drawings

4.	The informal drawings are not of sufficient quality to permit examination. Figures 3-6 and 8-12 are very blurry.   Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. Applicant is given a TWO MONTH time period to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

                                                        Double Patenting
5.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed e-terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent # 10147414. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than those of U.S. Patent # 10147414 and hence the claims of U.S. Patent # 10147414 can anticipate those of the present invention. That is, the claims of U.S. Patent # 10147414 contain every limitation of the claims of the present application and thus the claims of the present application are obvious variants thereof. It should be noted that this is in fact a non-provisional obviousness-type double patenting rejection because the conflicting claims have in fact been patented. 

As an example; claim 1 of the instant application and claim 1 of U.S. Patent # 10147414 both contain steps of supplying a name page upon request, populating the name page with participant names of an event, provide a unique link to participants to the event name page, upon clicking on the link directing the participants to provide their audio information and finally storing this audio information input by said participants. Further, claim 1 of the instant Application and claim 3 of U.S. Patent # 10147414, both teach supplying an event code for each of the one or more events.

One of ordinary skill in the art would recognize that it would have been obvious at the time of the invention to drop narrower limitations in order to have a patent with wider applicability and freedom to operate. In other words, the narrower claim 1 of U.S. Patent # 10147414 anticipates the broader claim 33 of the instant application.  Also removal of the additional steps is obvious:  In re Karlson, 136 USPQ 184 (1963):  "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before". 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mack (U.S. Patent # 8827712 B2) in view of Liu (U.S. Patent Application Publication # 2013/0090921 A1). Mack is already of the record.

With regards to claim 1, Mack teaches a system comprising a first machine associated with an administrator, comprising a first processor, a first memory connected to the first processor; a second machine associated with a host, comprising a second processor, a second memory connected to the second processor; wherein the first processor sends a request for an unpopulated name page to the second processor, wherein the second processor provides an unpopulated name page to the first processor, wherein the first processor populates the name page with one or more names of event participants and includes contact information of the one or more the event participants for one or more events (Figures 1-2, col 5, lines 11-14, teach a server 112 and store 114 including database and software processes. Figures 1, 3B and col 2, lines 38-46, teach a client device and server that are connected to a communication network and operating a database that can be used for name page application. The database, or the administrator of it in the server will add a new entry and provide a webpage on the client device for a new user, or participant, is to register. Figures 3A-3H and col 8, teach that the “register" link in the home page is for updating the database for entering information of new participants, e.g., name, name pronunciation and contacts. Col. 8 and figure 3C, teach a member registration event);

wherein the second processor supplies an event code for each of the one or more events (Figures 3I, show in an example the URL link that is particular to each user for the event, i.e. the member registration event. According to Applicant’s own specification a code could be Hexdigest with an URL format);

wherein the first processor supplies an invitation and adds to the invitation a unique link that is associated with an event code for each of the one or more events, wherein the first processor sends the invitation with the unique link, to the one or more event participants concerning the one or more events, wherein upon activation of the unique link the one or more event participants are directed to a text prompt to provide name pronunciation information (Col. 5, lines 7-36, teach in detail how a user can input the pronunciation of their first, middle and/or last names. Col. 7, lines 58-67 and col. 8 lines 1-12, teaches that a user in the database, will be provided by a personalized URL link to add the name pronunciation to the database. Figures 3I, show in an example the URL link invite that is particular to each user for the event, i.e. the member registration event);

wherein the second processor receives the textual and/or the audio input and stores the textual and/or the audio input in the second memory (Figures 3D-3G and col 6, lines 13-23, teach that the user entered audio name information at the client devices are received by the server and indexed, stored in the database. Col 11, lines 28-37, teach that the information of user is stored in the database of the web page with personalized URL links);

However, Mack may not explicitly detail an audio prompt to provide pronunciation information. This is taught by Liu (Para 47, teaches a speech interface that is utilized to generate spoken prompts or otherwise provide information in the form of synthesized speech to a user of the speech interface so as to enable a user to provide pronunciation information); 

Mack and Liu can be considered as analogous art as they belong to a similar field of endeavor in user interactive systems. Therefore, it would have been obvious to one of ordinary skill in the art to use Liu teaching as a modification to the disclosure of Mack in order to facilitate a speech interface where an interface for typing in words may be difficult to use or simply unavailable (Liu, para 6).

With regards to claim 2, Mack teaches the system of claim 1, wherein the unique link is a uniform resource locator Col. 7, lines 58-67 and col. 8 lines 1-12, teaches that a user in the database, will be provided by a personalized URL link to add the name pronunciation to the database. Figure 3I, shows in an example the URL link invite that is particular to each user for the event, i.e. the member registration event).

With regards to claim 3, Mack teaches the system of claim 1, further comprising: an interface sent by the first machine or the second machine which a participant information collection portion (Col. 8, lines 1-11 and figures 3A-3I, teach that when the user clicks the "Register" link in the home page shown for registration, a registration page may be displayed on the user device, in which the user may enter his or her user information, name pronunciation information and/or the like. As shown, the registration page may include a plurality of tabs such as, e.g., "About Me" tab, "My Names" tab, "Call Me This" tab, "Say It Like This" tab, "Record My Voice" tab, "More About Me" tab and/or the like)

With regards to claim 4, Mack teaches the system of claim 1, wherein the text and audio prompt includes a request for a pronunciation of a first name and a last name (Col. 5, lines 7-36, teach in detail how a user is prompted to input the pronunciation of their first, middle and/or last names).

With regards to claim 5, Mack teaches the system of claim 1, wherein the text and audio prompt is provided through website accessible via the unique link (Col. 7, lines 58-67 and col. 8 lines 1-12, teaches that a user in the database, will be provided by a personalized URL link to add the name pronunciation to the database. Figure 3A, shows an image of a home page of a website for providing the name pronunciation. Figure 3I, shows in an example the URL link invite that is particular to each user for the event, i.e. the member registration event).

With regards to claim 8, Mack teaches the system of claim 1, wherein the text and audio prompt includes a request for a phonetic spelling of the first name and last name of the one or more event participants (Col. 2, lines 1-8, teach that the method may further include storing, in the database, at least one of a normal speed audio file and a slow speed audio file representing a particular pronunciation of at least some of the plurality of names. The method may further include storing, in the database, at least one of pronunciation advice information, an International Phonetic Alphabet transcription).

With regards to claim 9, Mack teaches the system of claim 1, wherein the text and audio prompt includes a telephone number provided by the one or more event participants (Col. 11, lines 11-25 and figure 3H, teach that the user may provide further information via another registration page, such as, e.g., a member registration page under the "More About Me" tab, including a business name, a business title, a business country, a business address, a business city, a business zip, a business phone, a direct line, a business mobile, a business email etc.). 

7.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Liu and further in view of Padveen (U.S. Patent Application Publication # 2009/0106368 A1). Padveen is also already of the record.

With regards to claim 6, Mack and Liu may not explicitly detail the limitation wherein the unique link is sent via an email to the one or more event participants based on the contact information. However, this is taught by Padveen (Para 37, teaches that the email address can be used by the injection advertising system 115 to send a registration link to the user).

Mack, Liu and Padveen can be considered as analogous art as they belong to a similar field of endeavor in electronic messaging services. Therefore, it would have been obvious to one of ordinary skill in the art to use Padveen’s teaching as a modification to the disclosure of Mack and Liu in order to facilitate the user inputting information to the database in Mack by a unique identifier for the user (Padveen, para 37).

With regards to claim 7, Mack and Liu may not explicitly detail the limitation wherein the unique link is sent through an SMS text to the one or more event participants based on the contact information.  However, this is taught by Padveen (Para 58, teaches that present invention can be integrated with a third-party web site that has an email system or instant messaging system, Short Message Service or SMS server, a Multimedia Message Server or MMS, and other messaging servers allowing the web site to provide the benefits of to their users and/or customers).

Mack, Liu and Padveen can be considered as analogous art as they belong to a similar field of endeavor in electronic messaging services. Therefore, it would have been obvious to one of ordinary skill in the art to use Padveen’s teaching as a modification to the disclosure of Mack and Liu in order to facilitate the user inputting information to the database in Mack by a unique identifier for the user (Padveen, para 37).

8.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Liu and further in view of Gillin (U.S. Patent Application Publication # 2012/0173251 A1). Gillin is also already of the record.

With regards to claim 10, Mack and Liu may not explicitly detail the limitation further including a server providing a telephone recording system. However, this is taught by Gillin (Para 24 and figure 1, teach that communications platform 140 may include a processor that is programmed to execute software that may invite a customer to enroll in a service by linking the customer's mobile phone number to an invitation and accepting a YES/NO response or other information that may link the customer to the customer's mobile phone number for enrolling in the offered service).

Mack, Liu and Gillin can be considered as analogous art as they belong to a similar field of endeavor in electronic messaging services. Therefore, it would have been obvious to one of ordinary skill in the art to use Gillin’s teaching as a modification to the disclosure of Mack and Liu in order to enroll customers in services that the customers may accept with minimal effort and by providing minimal information (Gillin, para 7).

With regards to claim 11, Mack and Liu may not explicitly detail the limitation wherein the telephone recording system is accessed by the one or more event participants through the unique link. However, this is also taught by Gillin (Para 9 and figure 1, teach that unique identifier for each invitation is to be sent to each invitee).

Mack, Liu and Gillin can be considered as analogous art as they belong to a similar field of endeavor in electronic messaging services. Therefore, it would have been obvious to one of ordinary skill in the art to use Gillin’s teaching as a modification to the disclosure of Mack and Liu in order to enroll customers in services that the customers may accept with minimal effort and by providing minimal information (Gillin, para 7).

Allowable Subject Matter

9.	Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further rewritten to overcome the double patenting rejections presented in this office action. The prior art of record does not detail the invention as outlined in these claims. The Examiner shall provide more detailed reasons for allowance as and when the instant Application proceeds to allowability. 



Conclusion

10.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Peng (U.S. Patent Application Publication # 2015/0006178 A1), Levien (U.S. Patent Application Publication # 2013/0325453 A1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)